By the Court.

— The due bill is an acknowledgment of so much
táioney of the plaintiff’s, in the hands of the defendant, for which the defendant is indebted to the plaintiff; and it may well be presumed to be for a loan. It is an acknowledgement under the hand of the defendant, and is sufficient to raise the implied promise in the second count, and might have supported a third count, on an insimul computassent.
Verdict for the plaintiff.
See the case Fisher v. Leslie. 1 Esp. Cases, 426. A slip ef paper, signed by the defendant, in the following letters and words. “ 1 O U eight guineas, was admitted in support of a declaration, containing a count for money lent, and the common counts, by L, KENYON.”